               Case
                 Case
                    14-20553
                      14-20553Doc
                                Doc
                                  21-1
                                    1 Filed
                                       Filed05/30/14
                                             04/06/21 Entered
                                                      Entered05/30/14
                                                                04/06/2118:36:00
                                                                         11:21:33 Desc
                                                                                  DescMain
                                                                                       Exhibit
                                        Document
                                              A PagePage
                                                      1 of 1
                                                           8 of 46
B6A (Official Form 6A) (12/07)


          }
          b
          k
          1
          {
          S
          c
          h
          e
          d
          u
          l
          A
          -
          R
          a
          P
          r
          o
          p
          t
          y




  In re         Jason Charles Odom                                                                          Case No.
                                                                                                ,
                                                                                 Debtor

                                                              SCHEDULE A - REAL PROPERTY
        Except as directed below, list all real property in which the debtor has any legal, equitable, or future interest, including all property owned as a
cotenant, community property, or in which the debtor has a life estate. Include any property in which the debtor holds rights and powers exercisable for
the debtor's own benefit. If the debtor is married, state whether husband, wife, both, or the marital community own the property by placing an "H," "W,"
"J," or "C" in the column labeled "Husband, Wife, Joint, or Community." If the debtor holds no interest in real property, write "None" under
"Description and Location of Property."
        Do not include interests in executory contracts and unexpired leases on this schedule. List them in Schedule G - Executory Contracts and
Unexpired Leases.
        If an entity claims to have a lien or hold a secured interest in any property, state the amount of the secured claim. See Schedule D. If no entity
claims to hold a secured interest in the property, write "None" in the column labeled "Amount of Secured Claim." If the debtor is an individual or
if a joint petition is filed, state the amount of any exemption claimed in the property only in Schedule C - Property Claimed as Exempt.

                                                                                               Husband,    Current Value of
                                                                       Nature of Debtor's       Wife,     Debtor's Interest in              Amount of
                Description and Location of Property                   Interest in Property     Joint, or  Property, without               Secured Claim
                                                                                              Community Deducting  any Secured
                                                                                                          Claim or Exemption

79 Bluff Avenue                                                        Fee Simple                   J                  176,588.50                 315,453.00
La Grange, Illinois 60525
Single Family Dwelling
Purchased in 2008 (Purchase Price $351,000.00)
Value Per Zillow.com
PIN#: 18-04-233-017-0000
50% Partial Interest with Non Filing Spouse

1347 W. Ancona Street                                                  Fee Simple                   -                  152,248.00                 380,013.00
Chicago, Illinois 60642
Single Family Dwelling
Purchased in 2011
Value Per Zillow.com
PIN#: 17-08-114-051-0000

1349 W. Ancona Street                                                  Fee Simple                   -                  125,000.00                  96,000.00
Chicago, Illinois 60642
Vacant Lot
Purchased In 2009
Value Per Comps
PIN#: 17-08-114-050-0000




                                                                                                 Sub-Total >           453,836.50          (Total of this page)

                                                                                                        Total >        453,836.50
  0     continuation sheets attached to the Schedule of Real Property
                                                                                                 (Report also on Summary of Schedules)
Software Copyright (c) 1996-2013 - Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
